Title: From George Washington to George Measam, 10 March 1779
From: Washington, George
To: Measam, George


Sir
Head Quarters Middle Brook 10th March 1779
I am favd with yours of the 15th Feby I imagined that the Agents would not have waited for orders to make up the linen proper for shirts, and that suitable for Overalls. The stock of these Articles cannot be too great, as they are in constant demand, and what are not used in one Campaign will keep over to the next without the least danger of damage, which is not the case with woolen Cloathing. I wish therefore that as many as possible of both the above may be made up and forwarded as they are finished. Be pleased to turn your attention, (and desire the Agents to do the same,) to procuring shoes, of which we shall want more than the common quantity this Campaign, if the enemy by carrying on a predatory war oblige us to follow them in their excursions If they purchase imported shoes they should examine them and see that they are the proper kind for soldiers—The shoes that you mention as being upon the Road only reached Danbury, where they were left, and it was by accident that I heard of them. I have ordered them to Genl Putnams troops should they be in want of them—This shews the necessity of sending Conductors with every parcel of Cloathing to see it delivered at the place of destination. I verily beleive that near as much has been heretofore lost as has been used. Genl Putnam the other day discovered a considerable parcel of Cloths, Blankets, and the Cloathing of a Regiment which had lain at Danbury above a year and were almost damaged by Moth—Desire the Agents not to let any Blankets, that may arrive, pass by them, as we have ever been much distressed for them. I am &.